10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 19-16525-mkn Doc 14

George Haines, Esq.
Nevada Bar No. 9411
David Krieger, Esq.

‘|| Nevada Bar No. 9086

HAINES & KRIEGER, LLC

8985 S. Eastern Ave. #350

Las Vegas, NV 89123

Phone: (702) 880-5554

FAX: (702) 385-5518

Email: info@hainesandkrieger.com
Attorney for RONALD E HALL

 

Entered 10/16/19 08:19:00 Page 1 of 2

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
7 ) Case No. BKS-19-16525-MKN
In Re: ) Chapter 13
)
RONALD E. HALL,
)
)
)
)
Debtor(s). )

 

EX PARTE STIPULATION REGARDING SUBSTITUTION OF ATTORNEY

The Court Finds as follows:

1. Debtor filed the instant Chapter 13, Case Number 19-16525 on October 9, 2019

[Docket No. 1].

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 19-16525-mkn Doc14_ Entered 10/16/19 08:19:00 Page 2 of 2

2. RONALD E. HALL hereby substitutes and appoints George Haines, Esq. of the law
firm of Haines and Krieger, LLC, 8985 South Eastern Avenue, Suite 350, Las Vegas,
Nevada, 89123, as his attorney in the place and stead of Angela J. Lizada, Esq. of the
Lizada.Law Firm, LTD.

3. The law office of Lizada Law Firm, LTD hereby consents to the substitution of
George Haines, Esq. of the law firm of Haines and Krieger, LLC as attorney for
RONALD E. HALL in the above-entitled matter.

4, George Haines, Esq. of the law firm of Haines and Krieger, LLC acknowledges

responsibility for all pending dates and deadlines.

Submitted by: /s/George Haines Date: October 15, 2019
. George Haines, Esq.
State Bar No. 009411
8985 South Eastern Ave.
Las Vegas, NV 891123
Attorney for Debtor

Approved by: /s/Ronald E. Hall Date: October 15, 2019
Ronald E. Hall

Approved by: /s/Angela J. Lizada Date: October 15, 2019
Angela J. Lizada, Esq.

 

 

 
